Stratton, J.,
dissenting. I dissent. Cooper v. Sisters of Charity of Cincinnati, Inc. (1971), 27 Ohio St.2d 242, 56 O.O.2d 146, 272 N.E.2d 97, was soundly grounded in principles of tort and causation and should not be abandoned. In addition, a wrongful death action is a statutory right and does not create a cause of action for “loss of chance.” Such a right of recovery should be created by the legislature, not by judicial fiat. Therefore, I respectfully dissent.
Cook, J., concurs in the foregoing dissenting opinion.